Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.   This action is response to the application 17/215,804 filed on 03-29-2021.  Claims 1-14 are pending.   

Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

6.          Claims 1, 3-6 and 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Hietanen et al. (US PAT. 6,415,034) in view of Pedersen et al. (EP 1385324).
      Consider Claim 1, Hietanen teaches an earphone configured to use multiple microphones for noise control(see fig.4), comprising: a first ambient microphone(see fig. 4(14)) configured to generate a first ambient signal;
   a second ambient microphone configured to generate a second ambient signal; 
    an ear canal microphone(see fig. 4(13)) configured to generate an ear canal signal; 
    a speaker(see fig. 4(12)); 
  an eartip(see fig. 4), configured to seal the earphone between a first side and a second side of the earphone; 
  a memory that stores instructions(see fig. 4(37)); and a processor(see fig. 4(34)), wherein the processor(see fig. 4(37)) is operatively connected to the ambient microphone(see fig. 4(14)), wherein the processor is operatively connected to the ear canal microphone(see fig. 4(13)), wherein the processor is operatively connected to the speaker, wherein the processor is operatively connected to the memory(see fig. 4(37), wherein the processor(see fig. 4(34)) is configured to execute the instructions to perform operations(see figs.4-10 and col. 5, line 26-col. 6, line 67)., the operations comprising: receiving a first microphone signal(see fig. 4(14)), wherein the first microphone signal is at least one of the first ambient signal or a modified first ambient signal; receiving a second microphone signal(see fig. 4(13)), wherein the second microphone signal is at least one of the ear canal signal or a modified ear canal signal generating a background noise reduction signal using the first and second microphone signals; and sending the background noise reduction signal to the speaker(see figs.4-10 and col. 8, line 1-col. 10, line 67); but Hietanen does not explicitly a second ambient microphone configured to generate a second ambient signal.
            However, Pedersen teaches a first ambient microphone(see fig. 1(101)) configured to generate a first ambient signal; a second ambient microphone(see fig. 1(103)) configured to generate a second ambient signal; an ear canal microphone(see fig. 1(191)) configured to generate an ear canal signal; a speaker(see fig. 5 and paragraph0045]); and 
receiving a first microphone signal(see fig. 1(101)), wherein the first microphone signal is at least one of the first ambient signal or a modified first ambient signal; receiving a second microphone signal(see fig. 1(103)), wherein the second microphone signal is at least one of the ear canal signal or a modified ear canal signal generating a background noise reduction signal using the first and second microphone signals; and sending the background noise reduction signal to the speaker(see figs. 1-5 and paragraphs[0020]-[0030]).
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Pedersen in to the teaching of Hictanen to provide acoustical signals are collected with two microphones having different sensitivity to background noise. The level of background noise is estimated, and depending of the level of background noise, i) the amplification gain of the signals is modified before the signals are combined to a combined signal, or ii) the way of combining the signals is changed, to produce a signal that has less background noise than one of the microphones

     Consider Claims 3 and 4, Hietanen as modified by Pedersen teaches the earphone wherein the operations further comprise: generating an ambient signal from at least one of the first ambient signal or the second ambient signal or a combination of both(see figs.4-10 and col. 8, line 1-col. 10, line 67); and the earphone wherein the operations further comprise: sending a modified ambient signal to the speaker(see figs.4-10 and col. 8, line 1-col. 10, line 67). 
     Consider Claims 5 and 6, Hietanen as modified by Pedersen teaches the earphone where the modified ambient signal is the ambient signal(see figs.4-10 and col. 8, line 1-col. 10, line 67); and the earphone wherein the operations further comprise: generating the modified ambient signal by filtering the ambient signal (see figs.4-10 and col. 8, line 1-col. 10, line 67)
     Consider Claims 9-11, Hietanen as modified by Pedersen teaches the earphone wherein the operations further comprise: generating a modified ambient signal by filtering the ambient signal and modifying an amplitude of at least one frequency of the ambient signal (see figs.4-10 and col. 8, line 1-col. 10, line 67); and the earphone according to claim 8, wherein the step of combining includes combining the audio signal and the modified ambient signal at a predetermined ratio value(see figs.4-10 and col. 6, line 9-col. 9, line 67); and the earphone according to claim 10, where the ratio value is multiplied by the modified ambient signal prior to combining with the audio signal(see figs.4-10 and col. 6, line 9-col. 9, line 67). 
     Consider Claims 12 and 13, Hietanen as modified by Pedersen teaches the earphone wherein the operations further comprise: analyzing at least one of the ambient signal or the ear canal signal or a combination of both, to detect a user's voice (see figs.4-10 and col. 6, line 9-col. 9, line 67); and the earphone wherein the operations further comprise: analyzing at least one of the ambient signal or the ear canal signal or a combination of both, to generate a voice activity level(see figs.4-10 and col. 6, line 9-col. 9, line 67). 

7          Claims 2, 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hietanen et al. (US PAT. 6,415,034) as modified by Pedersen et al. (EP 1385324) as applied to claims 1, 3 above, and further in view of Travers et al. (US 2005/0168824).
  Consider claim 2, Hietanen does not explicitly teach the earohone wherein the operations further comprise: sending an audio content signal to the speaker.     However, Travers teaches the earphone wherein the operations further comprise: sending an audio content signal to the speaker(see figs. 6-10 and paragraphs[0023]-[0032]). 
  Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Travers in to the teaching Hietanen and Pedersen to provide an optional speaker attachable to the imaging device; and the imaging device of the present invention includes a binocular frame for securing the imaging device to the user including two adjustable bows such that the virtual display of the imaging device is adjustable and pivotable to at least viewing positions with respect the line of sight of the user.
   Consider claim 7, Hietanen does not explicitly teach the earohone wherein the operations further comprise: sending an audio content signal to the speaker.   
       However, Travers teaches the earohone wherein the operations further comprise: sending an audio content signal to the speaker (see figs. 6-10 and paragraphs[0023]-[0032]). 
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Travers in to the teaching Hietanen and Pedersen to provide an optional speaker attachable to the imaging device; and the imaging device of the present invention includes a binocular frame for securing the imaging device to the user including two adjustable bows such that the virtual display of the imaging device is adjustable and pivotable to at least viewing positions with respect the line of sight of the user.
   Consider Claim 8, Hietanen as modified by Pedersen and Travers teaches the earphone wherein the operations further comprise: generating the modified audio content signal by combining an audio content signal with the modified ambient signal (In Travers, see figs. 6-10 and paragraphs[0023]-[0032])

8.          Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hietanen et al. (US PAT. 6,415,034) as modified by Pedersen et al. (EP 1385324) as applied to claims 1, 3 above, and further in view of Chen et al. (US 2006/0135085).
  Consider claim 14, Hietanen does not explicitly teach the earphone wherein the operations further comprise: sending an audio content signal to the speaker if the voice activity level is below a predetermined threshold.
    However, Chen teaches the earphone wherein the operations further comprise: sending an audio content signal to the speaker if the voice activity level is below a predetermined threshold(see figs. 4-19 and paragraphs[0010]-[0053]). 
  Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Chen in to the teaching Hietanen and Pedersen to provide a first microphone and a second microphone and a method for processing audio signal in a wireless telephone having a first microphone and a second microphone. The wireless telephone includes a first microphone, a second microphone, and a signal processor, wherein at least one of the first microphone and the second microphone is a unidirectional microphone. The first microphone outputs a first audio signal that includes a voice component and a background noise component. The second microphone outputs a second audio signal. The signal processor increases a ratio of the voice component to the noise component of the first audio signal based on the content of at least one of the first audio signal and the second audio signal to produce a third audio signal.

                                                                 Conclusion
9.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kvaloy et al. (US PAT. 6,728,385) is cited to show other related METHOD AND DEVICE FOR IN-EAR ECHO SUPPRESSION.
                                                
10.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao, Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 10-20-2022